Citation Nr: 1100556	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A hearing was held on October 5, 2009, in Roanoke, Virginia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The Board recognizes that the Veteran submitted a statement in 
May 2010 wherein the Veteran requested that he be able to 
reappear before the Board when his case was reheard.  The Veteran 
was sent a letter in November 2010 as to whether he wanted 
another hearing before the Board.  In the returned letter dated 
in December 2010, the Veteran stated that he did not want to 
appear at a hearing.  Therefore, no further action is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain Social Security Administration 
records.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  

The Board remanded the Veteran's claim in December 2009 to allow 
the Veteran an opportunity to complete the appropriate release 
forms to obtain private treatment records from Dr. F. for the 
years 1977 to 1980.  The Veteran returned the release form to 
request records from the Roanoke clinic.  The RO sent a request 
to Roanoke clinic for the Veteran's private treatment records.  
However, in an April 2010 letter, the Roanoke clinic stated that 
the Veteran was a patient from 1977 to 1993; however, the records 
were not available as they had been destroyed.  As such, the 
Board finds that the remand directives have been substantially 
completed and, therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 
Vet. App. 97 (2008).

During the pendency of the appeal, the Veteran submitted claims 
of entitlement to service connection for high blood pressure, 
bilateral eye disorder, headaches, tinnitus, gastroesophogeal 
reflux disease (GERD), and acid reflux.  The Veteran was sent a 
notification letter and was asked to identify any facilities 
where he received medical treatment.  In response, the Veteran 
submitted release forms identifying treatment at private 
facilities and the VA medical center (VAMC) for the 
aforementioned disabilities.  In addition, the Veteran also 
requested that records be obtained from the Social Security 
Administration (SSA).  Although it is unclear as to whether the 
Veteran was requesting these records in conjunction with the 
current appeal, in the request he noted that the records 
pertained to all disabilities.  The record shows that the RO 
submitted an initial request for SSA records in May 2010; 
however, there is no response from the SSA in the claims file.  
The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that a Veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Here, if there has been no 
response from the SSA, the RO should again request the SSA 
records and, if no records exist, request that the SSA provide a 
negative response.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits, including 
medical records relied upon concerning the 
claim, and associate them with the claims 
file.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if these records 
are not available.

2.  After the aforementioned development has 
been completed, the AMC/RO should 
readjudicate the claim.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


